

116 HR 3766 IH: One Small Step to Protect Human Heritage in Space Act
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3766IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Ms. Johnson of Texas (for herself, Mr. Lucas, Ms. Kendra S. Horn of Oklahoma, and Mr. Babin) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require any Federal agency that issues licenses to conduct activities in outer space to include
			 in the requirements for such licenses an agreement relating to the
			 preservation and protection of the Apollo 11 landing site, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the One Small Step to Protect Human Heritage in Space Act. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings:
 (1)On July 16, 1969, the Apollo 11 spacecraft launched from the John F. Kennedy Space Center carrying Neil A. Armstrong, Edwin E. Buzz Aldrin, Jr., and Michael Collins.
 (2)July 20, 2019, will mark the 50th anniversary of the date on which the Apollo 11 spacecraft landed on the Moon and Neil Armstrong and Buzz Aldrin became the first humans to set foot on a celestial body off the Earth.
 (3)The landing of the Apollo 11 spacecraft and humanity’s first off-world footprints are achievements unparalleled in history, a direct product of the work and perseverance of the more than 400,000 individuals who contributed to the development of the Apollo missions on the shoulders of centuries of science and engineering pioneers from all corners of the world.
 (4)Among the thousands of individuals who have contributed to the achievements of the National Aeronautics and Space Administration (in this section referred to as NASA) are African-American women such as Katherine Johnson, Dorothy Vaughn, Mary Jackson, and Dr. Christine Darden, who made critical contributions to NASA space programs. Katherine Johnson worked at NASA for 35 years and calculated the trajectory of the Apollo 11 landing and the trajectories for the spaceflights of astronauts Alan Shepard and John Glenn. Katherine Johnson, together with many other individuals the work of whom often went unacknowledged, helped broaden the scope of space travel and charted new frontiers for humanity’s exploration of space.
 (5)The landing of the Apollo 11 spacecraft was made on behalf of all humankind, and Neil Armstrong and Buzz Aldrin were accompanied by messages of peace from the leaders of more than 70 countries.
 (6)The lunar landing sites of the Apollo 11 spacecraft, the robotic spacecraft that preceded the Apollo 11 mission, and the crewed and robotic spacecraft that followed, are of outstanding universal value to humanity.
 (7)Such landing sites— (A)are the first archaeological sites with human activity that are not on Earth;
 (B)provide evidence of the first achievements of humankind in the realm of space travel and exploration; and
 (C)contain artifacts and other evidence of human exploration activities that remain a potential source of cultural, historical, archaeological, anthropological, scientific, and engineering knowledge.
 (8)As commercial enterprises and more countries acquire the ability to land on the Moon, it is necessary to ensure the recognition and protection of the Apollo 11 landing site and other historic landing sites together with all the human effort and innovation the sites represent.
 (9)On July 20, 2011, NASA published the voluntary guidance entitled NASA’s Recommendations to Space-Faring Entities: How to Protect and Preserve the Historic and Scientific Value of U.S. Government Lunar Artifacts.
 (10)In March 2018, the Office of Science and Technology Policy published a report entitled Protecting & Preserving Apollo Program Lunar Landing Sites & Artifacts. (11)The Apollo 11 landing site and other similar historic landing sites in outer space merit legal protection from inadvertent or intentional interference with such sites or the environment surrounding such sites in order to prevent irremediable loss of archaeological, anthropological, historical, scientific, and engineering significance and value.
 (12)Space-faring entities based outside the United States have the capacity to land on the Moon. (13)The licensing requirements under this Act are applicable only to United States-based activities in outer space and therefore have limited efficacy for protecting against intentional or inadvertent disturbances of the Apollo 11 landing site and other similar historic sites from space-faring entities based outside the United States.
 (14)A binding international agreement to protect the Apollo 11 landing site and other similar historic sites by requiring adherence to the recommendations described in section 3(b) would be sufficient to protect against intentional or inadvertent disturbances of the Apollo 11 landing site and other similar historic sites.
 (b)Sense of CongressIt is the sense of Congress that the President should initiate a diplomatic initiative to negotiate an international agreement described in subsection (a)(14).
			3.Licensing requirements concerning preservation of historic lunar landing sites
 (a)In generalBeginning not later than 90 days after the date of the enactment of this Act, any Federal agency that issues a license to conduct an activity in outer space shall require each applicant for such a license—
 (1)to agree to abide by the recommendations described in subsection (b); or (2)in the case of an activity that requires a license from more than one Federal agency, to certify (as described in paragraph (1) or (2), as applicable, of section 1746 of title 28, United States Code) that the applicant has submitted an application for a license for such activity to another Federal agency that satisfies paragraph (1).
 (b)Recommendations describedThe recommendations described in this subsection are— (1)NASA’s Recommendations to Space-Faring Entities: How to Protect and Preserve the Historic and Scientific Value of U.S. Government Lunar Artifacts issued by the National Aeronautics and Space Administration on July 20, 2011;
 (2)the updates to NASA’s Recommendations to Space-Faring Entities: How to Protect and Preserve the Historic and Scientific Value of U.S. Government Lunar Artifacts issued by the National Aeronautics and Space Administration on October 28, 2011; and
 (3)any successor heritage preservation recommendations, guidelines, or principles relating to the protection and preservation of Government lunar artifacts issued by the National Aeronautics and Space Administration.
 (c)ExemptionsA Federal agency issuing a license described in subsection (a) may, in consultation with the Administrator of the National Aeronautics and Space Administration, exempt specific activities of an applicant from the historic preservation agreement or certification under subsection (a) if such bona fide activities are determined to have legitimate and significant historical, archeological, anthropological, scientific, or engineering value.
			(d)Authority To assess penalty fees
 (1)In generalA Federal agency issuing a license described in subsection (a) may assess a penalty fee on the holder of such license for conduct that violates one or more of terms of the license relating to the agreement under subsection (a)(1).
 (2)AmountThe penalty fee amount assessed under paragraph (1) shall be— (A)commensurate with the nature and extent of the violation; and
 (B)sufficient to deter future violations. (e)Activity definedIn this section, the term activity means an action or endeavor in outer space that—
 (1)is intended to be lunar in nature, including lunar orbit, landing, and impact; or (2)has a greater likelihood than not of becoming lunar in nature, including unintentional orbit and impact.
				